Order entered November 26, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00228-CV

            JOSE FUENTES CO., INC., D/B/A GLORIA'S, ET AL, Appellants

                                                V.

                         MARIO SABINO'S, INC., ET AL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13240

                                            ORDER

       Before us is appellants’ September 20, 2012 motion to strike from the appellate record

the reporter’s record from a hearing conducted on an application for temporary injunction in the

trial court below. Because the record sought to be struck played no part in the decision of this

court issued this same date, we DENY AS MOOT appellants’ motion to strike.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE